                    IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA           :
                                   :
            v.                     :       1:19CR54-1
                                   :
STEVE BRANTLEY SPENCE              :

                          NOTICE OF SUBSTITUTION

     Now comes the Federal Public Defenders Office for the Middle

District of North Carolina, and hereby gives Notice of Substitution

in the above-captioned case, and states the following:

      Mireille P. Clough is entering as lead counsel in the case

of United States v. Steve Brantley Spence, 1:19CR54-1.           She is to

be served with any electronic or manual filings in this case.

Gregory    Davis,    Assistant   Federal    Public   Defender,   should   be

removed.

     Respectfully submitted, this the 29th day of October, 2015.

                                   LOUIS C. ALLEN III
                                   Federal Public Defender


                                    /s/ Mireille P. Clough
                                   MIREILLE P. CLOUGH
                                   Assistant Federal Public Defender
                                   North Carolina State Bar No. 28473
                                   251 N. Main Street, Suite 849
                                   Winston-Salem, NC 27101
                                   (336) 631-5278
                                   Email: mireille_p_clough@fd.org




      Case 1:19-cr-00054-TDS Document 50 Filed 10/29/20 Page 1 of 2
                       CERTIFICATE OF SERVICE

     I hereby certify that on October 29, 2020, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the
following:

               Mr. Clifton Thomas Barrett
               Assistant United States Attorney

               Ms. Veronica L. Edmisten
               Assistant United States Attorney


    Respectfully submitted,


                                  /s/ Mireille P. Clough
                                 MIREILLE P. CLOUGH
                                 Assistant Federal Public Defender
                                 North Carolina State Bar No. 28473
                                 251 N. Main Street, Suite 849
                                 Winston-Salem, NC 27101
                                 (336) 631-5278
                                 Email: mireille_p_clough@fd.org




                                    2




      Case 1:19-cr-00054-TDS Document 50 Filed 10/29/20 Page 2 of 2
